 

Exhibit 10.1

 

CISION LTD.

 



 

 

2017 OMNIBUS INCENTIVE PLAN
(as Amended and Restated Effective July 24, 2019)

 



 

 

Article I
PURPOSE

 

The purpose of this Cision Ltd. 2017 Omnibus Incentive Plan (as Amended and
Restated Effective July 24, 2019) is to enhance the profitability and value of
the Company for the benefit of its stockholders by enabling the Company to offer
Eligible Individuals cash and stock-based incentives in order to attract, retain
and reward such individuals and strengthen the mutuality of interests between
such individuals and the Company’s stockholders. The Plan is effective as of the
date set forth in Article XV.

 

Article II
DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

2.1               “Affiliate” means each of the following: (a) any Subsidiary;
(b) any Parent; (c) any corporation, trade or business (including, without
limitation, a partnership or limited liability company) which is directly or
indirectly controlled 50% or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) by the Company or one of its
Affiliates; (d) any trade or business (including, without limitation, a
partnership or limited liability company) which directly or indirectly controls
50% or more (whether by ownership of stock, assets or an equivalent ownership
interest or voting interest) of the Company; and (e) any other entity in which
the Company or any of its Affiliates has a material equity interest and which is
designated as an “Affiliate” by resolution of the Committee; provided that,
unless otherwise determined by the Committee, the Common Stock subject to any
Award constitutes “service recipient stock” for purposes of Section 409A of the
Code or otherwise does not subject the Award to Section 409A of the Code.

 

2.2               “Award” means any award under the Plan of any Stock Option,
Stock Appreciation Right, Restricted Stock Award, Performance Award, Other
Stock-Based Award or Other Cash-Based Award. All Awards shall be granted by,
confirmed by, and subject to the terms of, a written agreement executed by the
Company and the Participant.

 

2.3               “Award Agreement” means the written or electronic agreement
setting forth the terms and conditions applicable to an Award.

 

2.4               “Board” means the Board of Directors of the Company.

 



 

 

 

2.5              “Cause” means, unless otherwise determined by the Committee in
the applicable Award Agreement, with respect to a Participant’s Termination of
Employment or Termination of Consultancy, the following: (a) in the case where
there is no employment, consulting, change in control or similar agreement in
effect between the Company or an Affiliate and the Participant at the time of
the grant of the Award (or where there is such an agreement but it does not
define “cause” (or words of like import)), termination due to a Participant’s
insubordination, dishonesty, fraud, incompetence, moral turpitude, willful
misconduct, refusal to perform the Participant’s duties or responsibilities (for
any reason other than illness or incapacity) or materially unsatisfactory
performance of the Participant’s duties for the Company or an Affiliate, in each
case, as determined by the Committee in its good faith discretion; or (b) in the
case where there is an employment, consulting, change in control or similar
agreement in effect between the Company or an Affiliate and the Participant at
the time of the grant of the Award that defines “cause” (or words of like
import), “cause” as defined under such agreement; provided, however, that with
regard to any agreement under which the definition of “cause” only applies on
occurrence of a change in control, such definition of “cause” shall not apply
until a Change in Control actually takes place and then only with regard to a
termination thereafter. With respect to a Participant’s Termination of
Directorship, “cause” means an act or failure to act that constitutes cause for
removal of a director under applicable Delaware law.

 

2.6               “Change in Control” has the meaning set forth in 11.2.

 

2.7               “Change in Control Price” has the meaning set forth in Section
11.1.

 

2.8               “Code” means the Internal Revenue Code of 1986, as amended.
Any reference to any section of the Code shall also be a reference to any
successor provision and any treasury regulation promulgated thereunder.

 

2.9               “Committee” means any committee of the Board duly authorized
by the Board to administer the Plan. If no committee is duly authorized by the
Board to administer the Plan, the term “Committee” shall be deemed to refer to
the Board for all purposes under the Plan.

 

2.10             “Common Stock” means the ordinary shares, par value $0.0001 per
share, of the Company.

 

2.11            “Company” means Cision Ltd., an exempted company incorporated in
the Cayman Islands with limited liability, and its successors by operation of
law.

 

2.12             “Consultant” means any Person who is an advisor or consultant
to the Company or its Affiliates.

 

2.13            “Disability” means, unless otherwise determined by the Committee
in the applicable Award Agreement, with respect to a Participant’s Termination,
a permanent and total disability as defined in Section 22(e)(3) of the Code. A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability. Notwithstanding the foregoing, for Awards that are
subject to Section 409A of the Code, Disability shall mean that a Participant is
disabled under Section 409A(a)(2)(C)(i) or (ii) of the Code.

 

2.14             “Effective Date” means the effective date of the Plan as
defined in Article XV.

 

2.15             “Eligible Employee” means each employee of the Company or an
Affiliate.

 

A-2 

 



 

2.16             “Eligible Individual” means an Eligible Employee, independent
Non-Employee Director, or Consultant who is designated by the Committee in its
discretion as eligible to receive Awards subject to the conditions set forth
herein.

 

2.17             “Exchange Act” means the Securities Exchange Act of 1934, as
amended. Reference to a specific section of the Exchange Act or regulation
thereunder shall include such section or regulation, any valid regulation or
interpretation promulgated under such section, and any comparable provision of
any future legislation or regulation amending, supplementing or superseding such
section or regulation.

 

2.18            “Fair Market Value” means, for purposes of the Plan, unless
otherwise required by any applicable provision of the Code or any regulations
issued thereunder, as of any date and except as provided below, the last sales
price reported for the Common Stock on the applicable date: (a) as reported on
the principal national securities exchange in the United States on which it is
then traded, or (b) if the Common Stock is not traded, listed or otherwise
reported or quoted, the Committee shall determine in good faith the Fair Market
Value in whatever manner it considers appropriate taking into account the
requirements of Section 409A of the Code. For purposes of any Award granted in
connection with the Registration Date, the Fair Market Value shall be the public
offering price in the initial public offering as set forth on the cover of the
prospectus. For purposes of the exercise of any Award, the applicable date shall
be the date a notice of exercise is received by the Committee or, if not a day
on which the applicable market is open, the next day that it is open.

 

2.19            “Family Member” means the Participant’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons have more than fifty percent (50%) of the beneficial
interest, a foundation in which these persons (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than fifty percent (50%) of the voting interests.

 

2.20             “Incentive Stock Option” means any Stock Option awarded to an
Eligible Employee of the Company, its Subsidiaries and its Parents (if any)
under the Plan intended to be and designated as an “Incentive Stock Option”
within the meaning of Section 422 of the Code.

 

2.21             “Lead Underwriter” has the meaning set forth in Section 14.19.

 

2.22             “Lock-Up Period” has the meaning set forth in Section 14.19.

 

2.23            “Non-Employee Director” means a director or a member of the
Board or the board of directors of any Affiliate who is not an active employee
of the Company or any Affiliate.

 

2.24             “Non-Qualified Stock Option” means any Stock Option awarded
under the Plan that is not an Incentive Stock Option.

 

2.25             “Non-Tandem Stock Appreciation Right” means the right to
receive an amount in cash and/or stock equal to the difference between (a) the
Fair Market Value of a share of Common Stock on the date such right is
exercised, and (b) the aggregate exercise price of such right, otherwise than on
surrender of a Stock Option.

 

2.26             “Other Cash-Based Award” means an Award granted pursuant to
Section 10.3 of the Plan and payable in cash at such time or times and subject
to such terms and conditions as determined by the Committee in its sole
discretion.

 



A-3 

 

 

2.27             “Other Stock-Based Award” means an Award under Article X of the
Plan that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including, without limitation, an Award valued
by reference to an Affiliate.

 

2.28             “Parent” means any parent corporation of the Company within the
meaning of Section 424(e) of the Code.

 

2.29             “Participant” means an Eligible Individual to whom an Award has
been granted pursuant to the Plan.

 

2.30            “Performance Award” means an Award granted to a Participant
pursuant to Article IX hereof contingent upon achieving certain Performance
Goals.

 

2.31            “Performance Goals” means goals established by the Committee as
contingencies for Awards to vest and/or become exercisable or distributable
based on one or more of the performance goals set forth in Exhibit A hereto.

 

2.32             “Performance Period” means the designated period during which
the Performance Goals must be satisfied with respect to the Award to which the
Performance Goals relate.

 

2.33             “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a government or any branch,
department, agency, political subdivision or official thereof.

 

2.34             “Plan” means this Cision Ltd. 2017 Omnibus Incentive Plan (as
Amended and Restated Effective July 24, 2019), as amended from time to time.

 

2.35             “Proceeding” has the meaning set forth in Section 14.8.

 

2.36             “Reference Stock Option” has the meaning set forth in Section
7.1.

 

2.37             “Registration Date” means the date on which the Company
consummates the sale of its Common Stock in a bona fide, firm commitment
underwriting pursuant to a registration statement under the Securities Act.

 

2.38             “Reorganization” has the meaning set forth in Section
4.2(b)(ii).

 

2.39             “Restricted Stock” means an Award of shares of Common Stock
under the Plan that is subject to restrictions under Article VIII.

 

2.40             “Restriction Period” has the meaning set forth in Section
8.3(a) with respect to Restricted Stock.

 

2.41             “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the
Exchange Act as then in effect or any successor provision.

 

2.42            “Section 162(m) of the Code” means the exception for
performance-based compensation under Section 162(m) of the Code and any
applicable treasury regulations thereunder.

 

2.43            “Section 409A of the Code” means the nonqualified deferred
compensation rules under Section 409A of the Code and any applicable treasury
regulations and other official guidance thereunder.

 



A-4 

 

 

2.44            “Securities Act” means the Securities Act of 1933, as amended
and all rules and regulations promulgated thereunder. Reference to a specific
section of the Securities Act or regulation thereunder shall include such
section or regulation, any valid regulation or interpretation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

 

2.45             “Stock Appreciation Right” means the right pursuant to an Award
granted under Article VII.

 

2.46             “Stock Option” or “Option” means any option to purchase shares
of Common Stock granted to Eligible Individuals granted pursuant to Article VI.

 

2.47             “Subsidiary” means any subsidiary corporation of the Company
within the meaning of Section 424(f) of the Code.

 

2.48             “Tandem Stock Appreciation Right” means the right to surrender
to the Company all (or a portion) of a Stock Option in exchange for an amount in
cash and/or stock equal to the difference between (a) the Fair Market Value on
the date such Stock Option (or such portion thereof) is surrendered, of the
Common Stock covered by such Stock Option (or such portion thereof), and (b) the
aggregate exercise price of such Stock Option (or such portion thereof).

 

2.49             “Ten Percent Stockholder” means a Person owning stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company, its Subsidiaries or its Parent.

 

2.50             “Termination” means a Termination of Consultancy, Termination
of Directorship or Termination of Employment, as applicable.

 

2.51             “Termination of Consultancy” means: (a) that the Consultant is
no longer acting as a consultant to the Company or an Affiliate; or (b) when an
entity which is retaining a Participant as a Consultant ceases to be an
Affiliate, unless the Participant otherwise is, or thereupon becomes, a
Consultant to the Company or another Affiliate at the time the entity ceases to
be an Affiliate. In the event that a Consultant becomes an Eligible Employee or
a Non-Employee Director upon the termination of such Consultant’s consultancy,
unless otherwise determined by the Committee, in its sole discretion, no
Termination of Consultancy shall be deemed to occur until such time as such
Consultant is no longer a Consultant, an Eligible Employee or a Non-Employee
Director. Notwithstanding the foregoing, the Committee may otherwise define
Termination of Consultancy in the Award Agreement or, if no rights of a
Participant are reduced, may otherwise define Termination of Consultancy
thereafter, provided that any such change to the definition of the term
“Termination of Consultancy” does not subject the applicable Award to Section
409A of the Code.

 

2.52             “Termination of Directorship” means that the Non-Employee
Director has ceased to be a director or member of the Board and the board of
directors of any affiliate of the Company; provided that if a Non-Employee
Director becomes an Eligible Employee or a Consultant upon the termination of
such Non-Employee Director’s directorship, such Non-Employee Director’s ceasing
to be a director or member of the Board and the board of directors of any
affiliate of the Company shall not be treated as a Termination of Directorship
unless and until the Participant has a Termination of Employment or Termination
of Consultancy, as the case may be.

 

2.53          “Termination of Employment” means: (a) a termination of employment
(for reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that an Eligible Employee becomes a Consultant or a Non-Employee Director upon
the termination of such Eligible Employee’s employment, unless otherwise
determined by the Committee, in its sole discretion, no Termination of
Employment shall be deemed to occur until such time as such Eligible Employee is
no longer an Eligible Employee, a Consultant or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Employment in the Award Agreement or, if no rights of a Participant are reduced,
may otherwise define Termination of Employment thereafter, provided that any
such change to the definition of the term “Termination of Employment” does not
subject the applicable Award to Section 409A of the Code.

 



A-5 

 

 

2.54             “Transfer” means: (a) when used as a noun, any direct or
indirect transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in any entity), whether for value
or no value and whether voluntary or involuntary (including by operation of
law), and (b) when used as a verb, to directly or indirectly transfer, sell,
assign, pledge, encumber, charge, hypothecate or otherwise dispose of (including
the issuance of equity in any entity) whether for value or for no value and
whether voluntarily or involuntarily (including by operation of law).
“Transferred” and “Transferable” shall have a correlative meaning.

 

Article III
ADMINISTRATION

 

3.1               The Committee. The Plan shall be administered and interpreted
by the Committee. To the extent required by applicable law, rule or regulation,
it is intended that each member of the Committee shall qualify as (a) a
“non-employee director” under Rule 16b-3, (b) an “outside director” under
Section 162(m) of the Code and (c) an “independent director” under the rules of
any national securities exchange or national securities association, as
applicable. If it is later determined that one or more members of the Committee
do not so qualify, actions taken by the Committee prior to such determination
shall be valid despite such failure to qualify.

 

3.2               Grants of Awards. The Committee shall have full authority to
grant, pursuant to the terms of the Plan, to Eligible Individuals: (i) Stock
Options, (ii) Stock Appreciation Rights, (iii) Restricted Stock Awards, (iv)
Performance Awards; (v) Other Stock-Based Awards; and (vi) Other Cash-Based
Awards. In particular, the Committee shall have the authority:

 

to select the Eligible Individuals to whom Awards may from time to time be
granted hereunder;

 

to determine whether and to what extent Awards, or any combination thereof, are
to be granted hereunder to one or more Eligible Individuals;

 

to determine the number of shares of Common Stock to be covered by each Award
granted hereunder;

 

to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion);

 

to determine the amount of cash to be covered by each Award granted hereunder;

 



A-6 

 

 

to determine whether, to what extent and under what circumstances grants of
Options and other Awards under the Plan are to operate on a tandem basis and/or
in conjunction with or apart from other awards made by the Company outside of
the Plan;

 

to determine whether and under what circumstances a Stock Option may be settled
in cash, Common Stock and/or Restricted Stock under Section 6.4(d);

 

to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;

 

to determine whether to require a Participant, as a condition of the granting of
any Award, to not sell or otherwise dispose of shares acquired pursuant to the
exercise of an Award for a period of time as determined by the Committee, in its
sole discretion, following the date of the acquisition of such Award;

 

to modify, extend or renew an Award, subject to Article XII and Section 6.4(l),
provided, however, that such action does not subject the Award to Section 409A
of the Code without the consent of the Participant; and

 

solely to the extent permitted by applicable law, to determine whether, to what
extent and under what circumstances to provide loans (which may be on a recourse
basis and shall bear interest at the rate the Committee shall provide) to
Participants in order to exercise Options under the Plan.

 

3.3               Guidelines. Subject to Article XII hereof, the Committee shall
have the authority to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan and perform all acts, including the
delegation of its responsibilities (to the extent permitted by applicable law
and applicable stock exchange rules), as it shall, from time to time, deem
advisable; to construe and interpret the terms and provisions of the Plan and
any Award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in the Plan or in
any agreement relating thereto in the manner and to the extent it shall deem
necessary to effectuate the purpose and intent of the Plan. The Committee may
adopt special guidelines and provisions for Persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdictions
to comply with applicable tax and securities laws of such domestic or foreign
jurisdictions. Notwithstanding the foregoing, no action of the Committee under
this Section 3.3 shall impair the rights of any Participant without the
Participant’s consent. To the extent applicable, the Plan is intended to comply
with the applicable requirements of Rule 16b-3, and with respect to Awards
intended to be “performance-based,” the applicable provisions of Section 162(m)
of the Code, and the Plan shall be limited, construed and interpreted in a
manner so as to comply therewith.

 

3.4               Decisions Final. Any decision, interpretation or other action
made or taken in good faith by or at the direction of the Company, the Board or
the Committee (or any of its members) arising out of or in connection with the
Plan shall be within the absolute discretion of all and each of them, as the
case may be, and shall be final, binding and conclusive on the Company and all
employees and Participants and their respective heirs, executors,
administrators, successors and assigns.

 

3.5               Procedures. If the Committee is appointed, the Board shall
designate one of the members of the Committee as chairman and the Committee
shall hold meetings, subject to the By-Laws of the Company, at such times and
places as it shall deem advisable, including, without limitation, by telephone
conference or by written consent to the extent permitted by applicable law. A
majority of the Committee members shall constitute a quorum. All determinations
of the Committee shall be made by a majority of its members. Any decision or
determination reduced to writing and signed by all of the Committee members in
accordance with the By-Laws of the Company, shall be fully effective as if it
had been made by a vote at a meeting duly called and held. The Committee shall
keep minutes of its meetings and shall make such rules and regulations for the
conduct of its business as it shall deem advisable.

 



A-7 

 

 

3.6               Designation of Consultants/Liability.

 

The Committee may designate employees of the Company and professional advisors
to assist the Committee in the administration of the Plan and (to the extent
permitted by applicable law and applicable exchange rules) may grant authority
to officers to grant Awards and/or execute agreements or other documents on
behalf of the Committee. In the event of any designation of authority hereunder,
subject to applicable law, applicable stock exchange rules and any limitations
imposed by the Committee in connection with such designation, such designee or
designees shall have the power and authority to take such actions, exercise such
powers and make such determinations that are otherwise specifically designated
to the Committee hereunder.

 

The Committee may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant and any computation received from
any such consultant or agent. Expenses incurred by the Committee or the Board in
the engagement of any such counsel, consultant or agent shall be paid by the
Company. The Committee, its members and any Person designated pursuant to
Section 3.6(a) shall not be liable for any action or determination made in good
faith with respect to the Plan. To the maximum extent permitted by applicable
law, no officer of the Company or member or former member of the Committee or of
the Board shall be liable for any action or determination made in good faith
with respect to the Plan or any Award granted under it.

 

3.7               Indemnification. To the maximum extent permitted by applicable
law and the Certificate of Incorporation and By-Laws of the Company and to the
extent not covered by insurance directly insuring such Person, each officer or
employee of the Company or any Affiliate and member or former member of the
Committee or the Board shall be indemnified and held harmless by the Company
against any cost or expense (including reasonable fees of counsel reasonably
acceptable to the Committee) or liability (including any sum paid in settlement
of a claim with the approval of the Committee), and advanced amounts necessary
to pay the foregoing at the earliest time and to the fullest extent permitted,
arising out of any act or omission to act in connection with the administration
of the Plan, except to the extent arising out of such officer’s, employee’s,
member’s or former member’s own fraud or bad faith. Such indemnification shall
be in addition to any right of indemnification the employees, officers,
directors or members or former officers, directors or members may have under
applicable law or under the Certificate of Incorporation or By-Laws of the
Company or any Affiliate. Notwithstanding anything else herein, this
indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to such individual under the Plan.

 

3.8               No Stockholder Rights. Unless otherwise stated in the related
Award Agreement, an individual holding or exercising an Award shall have none of
the rights of a Company stockholder (for example, the right to receive cash or
dividend payments or distributions attributable to the subject shares or to
direct the voting of the subject shares) until the shares covered thereby are
fully paid and issued. Except as provided in the related Award Agreement, no
adjustment shall be made for dividends, distributions, or other rights for which
the record date is before the date of such issuance.

 

Article IV
SHARE LIMITATION

 

4.1               Shares. (a) The aggregate number of shares of Common Stock
that may be issued or used for reference purposes or with respect to which
Awards may be granted under the Plan shall not exceed 9,100,000 shares (subject
to any increase or decrease pursuant to Section 4.2), which may be either
authorized and unissued Common Stock or Common Stock held in or acquired for the
treasury of the Company or both. The maximum number of shares of Common Stock
with respect to which Incentive Stock Options may be granted under the Plan
shall be 9,100,000 shares. If any Option, Stock Appreciation Right or Other
Stock-Based Awards granted under the Plan expires, terminates or is canceled for
any reason without having been exercised in full, the number of shares of Common
Stock underlying any unexercised Award shall again be available for the purpose
of Awards under the Plan. If any shares of Restricted Stock, Performance Awards
or Other Stock-Based Awards denominated in shares of Common Stock awarded under
the Plan to a Participant are forfeited for any reason, the number of forfeited
shares of Restricted Stock, Performance Awards or Other Stock-Based Awards
denominated in shares of Common Stock shall again be available for purposes of
Awards under the Plan. If any shares of Common Stock are withheld to satisfy tax
withholding obligations on an Award issued under the Plan, the number of shares
of Common Stock withheld shall not again be available for purposes of Awards
under the Plan. Any Award under the Plan settled in cash shall not be counted
against the foregoing maximum share limitations. The maximum number of shares of
Common Stock subject to any Award of Stock Options, or Stock Appreciation Rights
which may be granted under the Plan during any fiscal year of the Company to any
Participant shall be 9,100,000 shares (which shall be subject to any further
increase or decrease pursuant to Section 4.2).

 



A-8 

 

 

Annual Non-Employee Director Award Limitation. The aggregate grant date fair
value (computed as of the date of grant in accordance with applicable financial
accounting rules) of all Awards granted under the Plan to any individual
Non-Employee Director in any fiscal year of the Company (excluding Awards made
pursuant to deferred compensation arrangements in lieu of all or a portion of
cash retainers and any stock dividends payable in respect of outstanding Awards)
shall not exceed $500,000.

 

4.2               Changes.

 

The existence of the Plan and the Awards granted hereunder shall not affect in
any way the right or power of the Board, the Committee or the stockholders of
the Company to make or authorize (i) any adjustment, recapitalization,
reorganization, stock split, or other change in the Company’s capital structure
or its business, (ii) any merger or consolidation of the Company or any
Affiliate, (iii) any issuance of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Common Stock, (iv) the dissolution or
liquidation of the Company or any Affiliate, (v) any sale or transfer of all or
part of the assets or business of the Company or any Affiliate or (vi) any other
corporate act or proceeding.

 

Subject to the provisions of Section 11.1:

 

(i)                 If the Company at any time subdivides (by any split,
recapitalization or otherwise) the outstanding Common Stock into a greater
number of shares of Common Stock, or combines (by reverse split, combination or
otherwise) its outstanding Common Stock into a lesser number of shares of Common
Stock, then the respective exercise prices for outstanding Awards that provide
for a Participant elected exercise and the number of shares of Common Stock
covered by outstanding Awards shall be appropriately adjusted by the Committee
to prevent dilution or enlargement of the rights granted to, or available for,
Participants under the Plan.

 

(ii)               Excepting transactions covered by Section 4.2(b)(i), if the
Company effects any merger, consolidation, statutory exchange, spin-off,
reorganization, sale or transfer of all or substantially all the Company’s
assets or business, or other corporate transaction or event in such a manner
that the Company’s outstanding shares of Common Stock are converted into the
right to receive (or the holders of Common Stock are entitled to receive in
exchange therefor), either immediately or upon liquidation of the Company,
securities or other property of the Company or other entity (each, a
“Reorganization”), then, subject to the provisions of Section 11.1, (A) the
aggregate number or kind of securities that thereafter may be issued under the
Plan, (B) the number or kind of securities or other property (including cash) to
be issued pursuant to Awards granted under the Plan (including as a result of
the assumption of the Plan and the obligations hereunder by a successor entity,
as applicable), or (C) the purchase price thereof, shall be appropriately
adjusted by the Committee to prevent dilution or enlargement of the rights
granted to, or available for, Participants under the Plan.

 



A-9 

 

 

(iii)               If there shall occur any change in the capital structure of
the Company other than those covered by Section 4.2(b)(i) or 4.2(b)(ii),
including by reason of any extraordinary dividend (whether cash or equity), any
conversion, any adjustment, any issuance of any class of securities convertible
or exercisable into, or exercisable for, any class of equity securities of the
Company, then the Committee may adjust any Award and make such other adjustments
to the Plan to prevent dilution or enlargement of the rights granted to, or
available for, Participants under the Plan.

 

(iv)               Any such adjustment determined by the Committee pursuant to
this Section 4.2(b) shall be final, binding and conclusive on the Company and
all Participants and their respective heirs, executors, administrators,
successors and permitted assigns. Any adjustment to, or assumption or
substitution of, an Award under this Section 4.2(b) shall be intended to comply
with the requirements of Section 409A of the Code and Treasury Regulation
§1.424-1 (and any amendments thereto), to the extent applicable. Except as
expressly provided in this Section 4.2 or in the applicable Award Agreement, a
Participant shall have no additional rights under the Plan by reason of any
transaction or event described in this Section 4.2.

 

(v)                Fractional shares of Common Stock resulting from any
adjustment in Awards pursuant to Section 4.2(a) or this Section 4.2(b) shall be
aggregated until, and eliminated at, the time of exercise or payment by
rounding-down for fractions less than one-half and rounding-up for fractions
equal to or greater than one-half. No cash settlements shall be required with
respect to fractional shares eliminated by rounding. Notice of any adjustment
shall be given by the Committee to each Participant whose Award has been
adjusted and such adjustment (whether or not such notice is given) shall be
effective and binding for all purposes of the Plan.

 

4.3               Minimum Purchase Price. Notwithstanding any provision of the
Plan to the contrary, if authorized but previously unissued shares of Common
Stock are issued under the Plan, such shares shall not be issued for a
consideration that is less than as permitted under applicable law.

 

Article V
ELIGIBILITY

 

5.1               General Eligibility. All current and prospective Eligible
Individuals are eligible to be granted Awards. Eligibility for the grant of
Awards and actual participation in the Plan shall be determined by the Committee
in its sole discretion.

 

5.2               Incentive Stock Options. Notwithstanding the foregoing, only
Eligible Employees of the Company, its Subsidiaries and its Parent (if any) are
eligible to be granted Incentive Stock Options under the Plan. Eligibility for
the grant of an Incentive Stock Option and actual participation in the Plan
shall be determined by the Committee in its sole discretion.

 

A-10 

 





 



5.3              General Requirement. The vesting and exercise of Awards granted
to a prospective Eligible Individual are conditioned upon such individual
actually becoming an Eligible Employee, Consultant or Non-Employee Director,
respectively.

 

Article VI
STOCK OPTIONS

 

6.1               Options. Stock Options may be granted alone or in addition to
other Awards granted under the Plan. Each Stock Option granted under the Plan
shall be of one of two types: (a) an Incentive Stock Option or (b) a
Non-Qualified Stock Option.

 

6.2               Grants. The Committee shall have the authority to grant to any
Eligible Employee one or more Incentive Stock Options, Non-Qualified Stock
Options, or both types of Stock Options. The Committee shall have the authority
to grant any Consultant or Non-Employee Director one or more Non-Qualified Stock
Options. To the extent that any Stock Option does not qualify as an Incentive
Stock Option (whether because of its provisions or the time or manner of its
exercise or otherwise), such Stock Option or the portion thereof which does not
so qualify shall constitute a separate Non-Qualified Stock Option.

 

6.3               Incentive Stock Options. Notwithstanding anything in the Plan
to the contrary, no term of the Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the Participants affected,
to disqualify any Incentive Stock Option under such Section 422.

 

6.4               Terms of Options. Options granted under the Plan shall be
subject to the following terms and conditions and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem desirable:

 

Exercise Price. The exercise price per share of Common Stock subject to a Stock
Option shall be determined by the Committee at the time of grant, provided that
the per share exercise price of a Stock Option shall not be less than 100% (or,
in the case of an Incentive Stock Option granted to a Ten Percent Stockholder,
110%) of the Fair Market Value of the Common Stock at the date of grant.

 

Stock Option Term. The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than 10 years
after the date the Option is granted; and provided further that the term of an
Incentive Stock Option granted to a Ten Percent Stockholder shall not exceed
five years.

 

Exercisability. Unless otherwise provided by the Committee in accordance with
the provisions of this Section 6.4, Stock Options granted under the Plan shall
be exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at the time of grant. If the Committee
provides, in its discretion, that any Stock Option is exercisable subject to
certain limitations (including, without limitation, that such Stock Option is
exercisable only in installments or within certain time periods), the Committee
may waive such limitations on the exercisability at any time at or after the
time of grant in whole or in part (including, without limitation, waiver of the
installment exercise provisions or acceleration of the time at which such Stock
Option may be exercised), based on such factors, if any, as the Committee shall
determine, in its sole discretion.

 

Method of Exercise. Subject to whatever installment exercise and waiting period
provisions apply under Section 6.4(c), to the extent vested, Stock Options may
be exercised in whole or in part at any time during the Option term, by giving
written notice of exercise to the Company specifying the number of shares of
Common Stock to be purchased. Such notice shall be accompanied by payment in
full of the purchase price as follows: (i) in cash or by check, bank draft or
money order payable to the order of the Company; (ii) solely to the extent
permitted by applicable law, if the Common Stock is traded on a national
securities exchange, and the Committee authorizes, through a procedure whereby
the Participant delivers irrevocable instructions to a broker reasonably
acceptable to the Committee to deliver promptly to the Company an amount equal
to the purchase price; (iii) having the Company withhold shares of Common Stock
issuable upon exercise of the Stock Option, or by payment in full or in part in
the form of Common Stock owned by the Participant, based on the Fair Market
Value of the Common Stock on the payment date as determined by the Committee; or
(iv) on such other terms and conditions as may be acceptable to the Committee
(including, without limitation having the Company withhold shares of Common
Stock issuable upon exercise of the Stock Option, or by payment in full or in
part in the form of Common Stock owned by the Participant, based on the Fair
Market Value of the Common Stock on the payment date as determined by the
Committee). No shares of Common Stock shall be issued until payment therefor, as
provided herein, has been made or provided for.

 



A-11

 

 

Non-Transferability of Options. No Stock Option shall be Transferable by the
Participant other than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable, during the Participant’s lifetime, only
by the Participant. Notwithstanding the foregoing, the Committee may determine,
in its sole discretion, at the time of grant or thereafter that a Non-Qualified
Stock Option that is otherwise not Transferable pursuant to this Section is
Transferable to a Family Member in whole or in part and in such circumstances,
and under such conditions, as specified by the Committee. A Non-Qualified Stock
Option that is Transferred to a Family Member pursuant to the preceding sentence
(i) may not be subsequently Transferred other than by will or by the laws of
descent and distribution and (ii) remains subject to the terms of the Plan and
the applicable Award Agreement. Any shares of Common Stock acquired upon the
exercise of a Non-Qualified Stock Option by a permissible transferee of a
Non-Qualified Stock Option or a permissible transferee pursuant to a Transfer
after the exercise of the Non-Qualified Stock Option shall be subject to the
terms of the Plan and the applicable Award Agreement.

 

Termination by Death or Disability. Unless otherwise determined by the Committee
at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination is by reason of death or Disability,
all Stock Options that are held by such Participant that are vested and
exercisable at the time of the Participant’s Termination may be exercised by the
Participant (or in the case of the Participant’s death, by the legal
representative of the Participant’s estate) at any time within a period of one
year from the date of such Termination, but in no event beyond the expiration of
the stated term of such Stock Options; provided, however, that, in the event of
a Participant’s Termination by reason of Disability, if the Participant dies
within such exercise period, all unexercised Stock Options held by such
Participant shall thereafter be exercisable, to the extent to which they were
exercisable at the time of death, for a period of one year from the date of such
death, but in no event beyond the expiration of the stated term of such Stock
Options.

 

Involuntary Termination Without Cause. Unless otherwise determined by the
Committee at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination is by involuntary termination by the
Company without Cause, all Stock Options that are held by such Participant that
are vested and exercisable at the time of the Participant’s Termination may be
exercised by the Participant at any time within a period of 90 days from the
date of such Termination, but in no event beyond the expiration of the stated
term of such Stock Options.

 

Voluntary Resignation. Unless otherwise determined by the Committee at the time
of grant, or if no rights of the Participant are reduced, thereafter, if a
Participant’s Termination is voluntary (other than a voluntary termination
described in Section 6.4(i)(ii) hereof), all Stock Options that are held by such
Participant that are vested and exercisable at the time of the Participant’s
Termination may be exercised by the Participant at any time within a period of
90 days from the date of such Termination, but in no event beyond the expiration
of the stated term of such Stock Options.

 

Termination for Cause. Unless otherwise determined by the Committee at the time
of grant, or if no rights of the Participant are reduced, thereafter, if a
Participant’s Termination (x) is for Cause or (y) is a voluntary Termination (as
provided in Section 6.4(h)) after the occurrence of an event that would be
grounds for a Termination for Cause, all Stock Options, whether vested or not
vested, that are held by such Participant shall thereupon terminate and expire
as of the date of such Termination.

 



A-12

 

 

Unvested Stock Options. Unless otherwise determined by the Committee at the time
of grant, or if no rights of the Participant are reduced, thereafter, Stock
Options that are not vested as of the date of a Participant’s Termination for
any reason shall terminate and expire as of the date of such Termination.

 

Incentive Stock Option Limitations. To the extent that the aggregate Fair Market
Value (determined as of the time of grant) of the Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by an Eligible
Employee during any calendar year under the Plan and/or any other stock option
plan of the Company, any Subsidiary or any Parent exceeds $100,000, such Options
shall be treated as Non-Qualified Stock Options. In addition, if an Eligible
Employee does not remain employed by the Company, any Subsidiary or any Parent
at all times from the time an Incentive Stock Option is granted until three
months prior to the date of exercise thereof (or such other period as required
by applicable law), such Stock Option shall be treated as a Non-Qualified Stock
Option. Should any provision of the Plan not be necessary in order for the Stock
Options to qualify as Incentive Stock Options, or should any additional
provisions be required, the Committee may amend the Plan accordingly, without
the necessity of obtaining the approval of the stockholders of the Company.

 

Form, Modification, Extension and Renewal of Stock Options; No Repricing.
Subject to the terms and conditions and within the limitations of the Plan,
Stock Options shall be evidenced by such form of agreement or grant as is
approved by the Committee, and the Committee may (i) modify, extend or renew
outstanding Stock Options granted under the Plan (provided that the rights of a
Participant are not reduced without such Participant’s consent and provided
further that such action does not subject the Stock Options to Section 409A of
the Code without the consent of the Participant), and (ii) accept the surrender
of outstanding Stock Options (to the extent not theretofore exercised) and
authorize the granting of new Stock Options in substitution therefor (to the
extent not theretofore exercised). Notwithstanding any other term or condition
of the Plan, except in connection with a corporate transaction involving the
Company in accordance with Section 4.2, the repricing of Stock Options (and
Stock Appreciation Rights) is prohibited without prior approval of the Company’s
stockholders. For this purpose, a “repricing” means any of the following (or any
other action that has the same effect as any of the following): (x) changing a
Stock Option or Stock Appreciation Right to lower its purchase price; (y) any
other action that is treated as a “repricing” under GAAP; and (z) repurchasing
for cash or canceling a Stock Option or Stock Appreciation Right at a time when
its purchase price is greater than the Fair Market Value of the underlying
shares in exchange for another Award. A cancellation and exchange under clause
(z) would be considered a “repricing” regardless of whether it is treated as a
“repricing” under GAAP and regardless of whether it is voluntary on the part of
the Participant.

 

Deferred Delivery of Common Stock. The Committee may in its discretion permit
Participants to defer delivery of Common Stock acquired pursuant to a
Participant’s exercise of an Option in accordance with the terms and conditions
established by the Committee in the applicable Award Agreement, which shall be
intended to comply with the requirements of Section 409A of the Code.

 

Early Exercise. The Committee may provide that a Stock Option include a
provision whereby the Participant may elect at any time before the Participant’s
Termination to exercise the Stock Option as to any part or all of the shares of
Common Stock subject to the Stock Option prior to the full vesting of the Stock
Option and such shares shall be subject to the provisions of Article VIII and be
treated as Restricted Stock. Unvested shares of Common Stock so purchased may be
subject to a repurchase option in favor of the Company or to any other
restriction the Committee determines to be appropriate.

 



A-13

 

 

Other Terms and Conditions. The Committee may include a provision in an Award
Agreement providing for the automatic exercise of a Non-Qualified Stock Option
on a cashless basis on the last day of the term of such Option if the
Participant has failed to exercise the Non-Qualified Stock Option as of such
date, with respect to which the Fair Market Value of the shares of Common Stock
underlying the Non-Qualified Stock Option exceeds the exercise price of such
Non-Qualified Stock Option on the date of expiration of such Option, subject to
Section 14.4. Stock Options may contain such other provisions, which shall not
be inconsistent with any of the terms of the Plan, as the Committee shall deem
appropriate.

 

Article VII
STOCK APPRECIATION RIGHTS

 

7.1               Tandem Stock Appreciation Rights. Stock Appreciation Rights
may be granted in conjunction with all or part of any Stock Option (a “Reference
Stock Option”) granted under the Plan (“Tandem Stock Appreciation Rights”). In
the case of a Non-Qualified Stock Option, such rights may be granted either at
or after the time of the grant of such Reference Stock Option. In the case of an
Incentive Stock Option, such rights may be granted only at the time of the grant
of such Reference Stock Option.

 

7.2               Terms and Conditions of Tandem Stock Appreciation Rights.
Tandem Stock Appreciation Rights granted hereunder shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, and the following:

 

Exercise Price. The exercise price per share of Common Stock subject to a Tandem
Stock Appreciation Right shall be determined by the Committee at the time of
grant, provided that the per share exercise price of a Tandem Stock Appreciation
Right shall not be less than 100% of the Fair Market Value of the Common Stock
at the time of grant.

 

Term. A Tandem Stock Appreciation Right or applicable portion thereof granted
with respect to a Reference Stock Option shall terminate and no longer be
exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered by the Reference Stock
Option shall not be reduced until, and then only to the extent that the exercise
or termination of the Reference Stock Option causes, the number of shares
covered by the Tandem Stock Appreciation Right to exceed the number of shares
remaining available and unexercised under the Reference Stock Option.

 

Exercisability. Tandem Stock Appreciation Rights shall be exercisable only at
such time or times and to the extent that the Reference Stock Options to which
they relate shall be exercisable in accordance with the provisions of Article
VI, and shall be subject to the provisions of Section 6.4(c).

 

Method of Exercise. A Tandem Stock Appreciation Right may be exercised by the
Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 7.2. Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent that the related Tandem Stock Appreciation Rights have
been exercised.

 

Payment. Upon the exercise of a Tandem Stock Appreciation Right, a Participant
shall be entitled to receive up to, but no more than, an amount in cash and/or
Common Stock (as chosen by the Committee in its sole discretion) equal in value
to the excess of the Fair Market Value of one share of Common Stock over the
Option exercise price per share specified in the Reference Stock Option
agreement multiplied by the number of shares of Common Stock in respect of which
the Tandem Stock Appreciation Right shall have been exercised, with the
Committee having the right to determine the form of payment.

 

Deemed Exercise of Reference Stock Option. Upon the exercise of a Tandem Stock
Appreciation Right, the Reference Stock Option or part thereof to which such
Stock Appreciation Right is related shall be deemed to have been exercised for
the purpose of the limitation set forth in Article IV of the Plan on the number
of shares of Common Stock to be issued under the Plan.

 



A-14

 

 

Non-Transferability. Tandem Stock Appreciation Rights shall be Transferable only
when and to the extent that the underlying Stock Option would be Transferable
under Section 6.4(e) of the Plan.

 

7.3               Non-Tandem Stock Appreciation Rights. Non-Tandem Stock
Appreciation Rights may also be granted without reference to any Stock Options
granted under the Plan.

 

7.4               Terms and Conditions of Non-Tandem Stock Appreciation Rights.
Non-Tandem Stock Appreciation Rights granted hereunder shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, and the following:

 

Exercise Price. The exercise price per share of Common Stock subject to a
Non-Tandem Stock Appreciation Right shall be determined by the Committee at the
time of grant, provided that the per share exercise price of a Non-Tandem Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of the
Common Stock at the time of grant.

 

Term. The term of each Non-Tandem Stock Appreciation Right shall be fixed by the
Committee, but shall not be greater than 10 years after the date the right is
granted.

 

Exercisability. Unless otherwise provided by the Committee in accordance with
the provisions of this Section 7.4, Non-Tandem Stock Appreciation Rights granted
under the Plan shall be exercisable at such time or times and subject to such
terms and conditions as shall be determined by the Committee at the time of
grant. If the Committee provides, in its discretion, that any such right is
exercisable subject to certain limitations (including, without limitation, that
it is exercisable only in installments or within certain time periods), the
Committee may waive such limitations on the exercisability at any time at or
after grant in whole or in part (including, without limitation, waiver of the
installment exercise provisions or acceleration of the time at which such right
may be exercised), based on such factors, if any, as the Committee shall
determine, in its sole discretion.

 

Method of Exercise. Subject to whatever installment exercise and waiting period
provisions apply under Section 7.4(c), Non-Tandem Stock Appreciation Rights may
be exercised in whole or in part at any time in accordance with the applicable
Award Agreement, by giving written notice of exercise to the Company specifying
the number of Non-Tandem Stock Appreciation Rights to be exercised.

 

Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash and/or Common Stock (as chosen by the Committee
in its sole discretion) equal in value to the excess of the Fair Market Value of
one share of Common Stock on the date that the right is exercised over the Fair
Market Value of one share of Common Stock on the date that the right was awarded
to the Participant.

 

Termination. Unless otherwise determined by the Committee at grant or, if no
rights of the Participant are reduced, thereafter, subject to the provisions of
the applicable Award Agreement and the Plan, upon a Participant’s Termination
for any reason, Non-Tandem Stock Appreciation Rights will remain exercisable
following a Participant’s Termination on the same basis as Stock Options would
be exercisable following a Participant’s Termination in accordance with the
provisions of Sections 6.4(f) through 6.4(j).

 

Non-Transferability. No Non-Tandem Stock Appreciation Rights shall be
Transferable by the Participant other than by will or by the laws of descent and
distribution, and all such rights shall be exercisable, during the Participant’s
lifetime, only by the Participant.

 



A-15

 

 

7.5               Limited Stock Appreciation Rights. The Committee may, in its
sole discretion, grant Tandem and Non-Tandem Stock Appreciation Rights either as
a general Stock Appreciation Right or as a Limited Stock Appreciation Right.
Limited Stock Appreciation Rights may be exercised only upon the occurrence of a
Change in Control or such other event as the Committee may, in its sole
discretion, designate at the time of grant or thereafter. Upon the exercise of
Limited Stock Appreciation Rights, except as otherwise provided in an Award
Agreement, the Participant shall receive in cash and/or Common Stock, as
determined by the Committee, an amount equal to the amount (i) set forth in
Section 7.2(e) with respect to Tandem Stock Appreciation Rights, or (ii) set
forth in Section 7.4(e) with respect to Non-Tandem Stock Appreciation Rights.

 

7.6               Other Terms and Conditions. The Committee may include a
provision in an Award Agreement providing for the automatic exercise of a Stock
Appreciation Right on a cashless basis on the last day of the term of such Stock
Appreciation Right if the Participant has failed to exercise the Stock
Appreciation Right as of such date, with respect to which the Fair Market Value
of the shares of Common Stock underlying the Stock Appreciation Right exceeds
the exercise price of such Stock Appreciation Right on the date of expiration of
such Stock Appreciation Right, subject to Section 14.4. Stock Appreciation
Rights may contain such other provisions, which shall not be inconsistent with
any of the terms of the Plan, as the Committee shall deem appropriate.

 

Article VIII
RESTRICTED STOCK

 

8.1               Awards of Restricted Stock. Shares of Restricted Stock may be
issued either alone or in addition to other Awards granted under the Plan. The
Committee shall determine the Eligible Individuals, to whom, and the time or
times at which, grants of Restricted Stock shall be made, the number of shares
to be awarded, the price (if any) to be paid by the Participant (subject to
Section 8.2), the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards.

 

The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance targets (including the Performance Goals) or
such other factor as the Committee may determine in its sole discretion.

 

8.2               Awards and Certificates. Eligible Individuals selected to
receive Restricted Stock shall not have any right with respect to such Award,
unless and until such Participant has delivered a fully executed copy of the
agreement evidencing the Award to the Company, to the extent required by the
Committee, and has otherwise complied with the applicable terms and conditions
of such Award. Further, such Award shall be subject to the following conditions:

 

Purchase Price. The purchase price of Restricted Stock shall be fixed by the
Committee. Subject to Section 4.3, the purchase price for shares of Restricted
Stock may be zero to the extent permitted by applicable law, and, to the extent
not so permitted, such purchase price may not be less than par value.

 

Acceptance. Awards of Restricted Stock must be accepted within a period of 60
days (or such shorter period as the Committee may specify at grant) after the
grant date, by executing a Restricted Stock agreement and by paying whatever
price (if any) the Committee has designated thereunder.

 



A-16

 

 

Legend. Each Participant receiving Restricted Stock shall be issued a stock
certificate in respect of such shares of Restricted Stock, unless the Committee
elects to use another system, such as book entries by the transfer agent, as
evidencing ownership of shares of Restricted Stock. Such certificate shall be
registered in the name of such Participant, and shall, in addition to such
legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

 

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Cision Ltd. (the
“Company”) 2017 Omnibus Incentive Plan (as Amended and Restated Effective July
24, 2019) (the “Plan”) and an Agreement entered into between the registered
owner and the Company dated . Copies of such Plan and Agreement are on file at
the principal office of the Company.”

 

Custody. If stock certificates are issued in respect of shares of Restricted
Stock, the Committee may require that any stock certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed, and that, as a condition of any grant of Restricted Stock, the
Participant shall have delivered a duly signed stock power or other instruments
of assignment (including a power of attorney), each endorsed in blank with a
guarantee of signature if deemed necessary or appropriate by the Company, which
would permit transfer to the Company of all or a portion of the shares subject
to the Restricted Stock Award in the event that such Award is forfeited in whole
or part.

 

8.3               Restrictions and Conditions. The shares of Restricted Stock
awarded pursuant to the Plan shall be subject to the following restrictions and
conditions:

 

Restriction Period. (i) The Participant shall not be permitted to Transfer
shares of Restricted Stock awarded under the Plan during the period or periods
set by the Committee (the “Restriction Period”) commencing on the date of such
Award, as set forth in the Restricted Stock Award Agreement and such agreement
shall set forth a vesting schedule and any event that would accelerate vesting
of the shares of Restricted Stock. Within these limits, based on service,
attainment of Performance Goals pursuant to Section 8.3(a)(ii) and/or such other
factors or criteria as the Committee may determine in its sole discretion, the
Committee may condition the grant or provide for the lapse of such restrictions
in installments in whole or in part, or may accelerate the vesting of all or any
part of any Restricted Stock Award and/or waive the deferral limitations for all
or any part of any Restricted Stock Award.

 

(i)                 If the grant of shares of Restricted Stock or the lapse of
restrictions is based on the attainment of Performance Goals, the Committee
shall establish the objective Performance Goals and the applicable vesting
percentage of the Restricted Stock applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable fiscal year or
at such later date as otherwise determined by the Committee and while the
outcome of the Performance Goals are substantially uncertain. Such Performance
Goals may incorporate provisions for disregarding (or adjusting for) changes in
accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) and other similar type events or circumstances.

 

Rights as a Stockholder. Except as provided in Section 8.3(a) and this Section
8.3(b) or as otherwise determined by the Committee in an Award Agreement, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company, including,
without limitation, the right to receive dividends, the right to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares. Notwithstanding the
foregoing, unless otherwise determined by the Committee, the payment of
dividends shall be deferred until, and conditioned upon, the expiration of the
applicable Restriction Period.

 



A-17

 

 

Termination. Unless otherwise determined by the Committee at grant or, if no
rights of the Participant are reduced, thereafter, subject to the applicable
provisions of the Award Agreement and the Plan, upon a Participant’s Termination
for any reason during the relevant Restriction Period, all Restricted Stock
still subject to restriction will be forfeited in accordance with the terms and
conditions established by the Committee at grant or thereafter.

 

Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares shall
be delivered to the Participant. All legends shall be removed from said
certificates at the time of delivery to the Participant, except as otherwise
required by applicable law or other limitations imposed by the Committee.

 

Article IX
PERFORMANCE AWARDS

 

9.1               Performance Awards. The Committee may grant a Performance
Award to a Participant payable upon the attainment of specific Performance
Goals. If the Performance Award is payable in shares of Common Stock, such
shares shall be transferable to the Participant only upon attainment of the
relevant Performance Goal in accordance with Article VIII. If the Performance
Award is payable in cash, it may be paid upon the attainment of the relevant
Performance Goals either in cash or in shares of Common Stock (based on the then
current Fair Market Value of such shares), as determined by the Committee, in
its sole and absolute discretion. Each Performance Award shall be evidenced by
an Award Agreement in such form that is not inconsistent with the Plan and that
the Committee may from time to time approve.

 

9.2               Terms and Conditions. Performance Awards awarded pursuant to
this Article IX shall be subject to the following terms and conditions:

 

Earning of Performance Award. At the expiration of the applicable Performance
Period, the Committee shall determine the extent to which the Performance Goals
established pursuant to Section 9.2(c) are achieved and the percentage of each
Performance Award that has been earned.

 

Non-Transferability. Subject to the applicable provisions of the Award Agreement
and the Plan, Performance Awards may not be Transferred during the Performance
Period.

 

Dividends. Unless otherwise determined by the Committee at the time of grant,
amounts equal to dividends declared during the Performance Period with respect
to the number of shares of Common Stock covered by a Performance Award will not
be paid to the Participant.

 

Payment. Following the Committee’s determination in accordance with Section
9.2(a), the Company shall settle Performance Awards, in such form (including,
without limitation, in shares of Common Stock or in cash) as determined by the
Committee, in an amount equal to such Participant’s earned Performance Awards.

 

Termination. Subject to the applicable provisions of the Award Agreement and the
Plan, upon a Participant’s Termination for any reason during the Performance
Period for a given Performance Award, the Performance Award in question will
vest or be forfeited in accordance with the terms and conditions established by
the Committee at grant.

 

Accelerated Vesting. Based on service, performance and/or such other factors or
criteria, if any, as the Committee may determine, the Committee may, at or after
grant, accelerate the vesting of all or any part of any Performance Award.

 



A-18

 

 

Article X
OTHER STOCK-BASED AND CASH-BASED AWARDS

 

10.1             Other Stock-Based Awards. The Committee is authorized to grant
to Eligible Individuals Other Stock-Based Awards that are payable in, valued in
whole or in part by reference to, or otherwise based on or related to shares of
Common Stock, including but not limited to, shares of Common Stock awarded
purely as a bonus and not subject to restrictions or conditions, shares of
Common Stock in payment of the amounts due under an incentive or performance
plan sponsored or maintained by the Company or an Affiliate, stock equivalent
units, restricted stock units, and Awards valued by reference to book value of
shares of Common Stock. Other Stock-Based Awards may be granted either alone or
in addition to or in tandem with other Awards granted under the Plan.

 

Subject to the provisions of the Plan, the Committee shall have authority to
determine the Eligible Individuals, to whom, and the time or times at which,
such Awards shall be made, the number of shares of Common Stock to be awarded
pursuant to such Awards, and all other conditions of the Awards. The Committee
may also provide for the grant of Common Stock under such Awards upon the
completion of a specified Performance Period.

 

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified Performance Goals as the Committee may
determine, in its sole discretion. Such Performance Goals may incorporate
provisions for disregarding (or adjusting for) changes in accounting methods,
corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances.

 

10.2             Terms and Conditions. Other Stock-Based Awards made pursuant to
this Article X shall be subject to the following terms and conditions:

 

Non-Transferability. Subject to the applicable provisions of the Award Agreement
and the Plan, shares of Common Stock subject to Awards made under this Article X
may not be Transferred prior to the date on which the shares are issued, or, if
later, the date on which any applicable restriction, performance or deferral
period lapses.

 

Dividends. Unless otherwise determined by the Committee at the time of Award,
subject to the provisions of the Award Agreement and the Plan, the recipient of
an Award under this Article X shall not be entitled to receive, currently or on
a deferred basis, dividends or dividend equivalents in respect of the number of
shares of Common Stock covered by the Award.

 

Vesting. Any Award under this Article X and any Common Stock covered by any such
Award shall vest or be forfeited to the extent so provided in the Award
Agreement, as determined by the Committee, in its sole discretion.

 

Price. Common Stock issued on a bonus basis under this Article X may be issued
for no cash consideration. Common Stock purchased pursuant to a purchase right
awarded under this Article X shall be priced, as determined by the Committee in
its sole discretion.

 



A-19

 

 

10.3             Other Cash-Based Awards. The Committee may from time to time
grant Other Cash-Based Awards to Eligible Individuals in such amounts, on such
terms and conditions, and for such consideration, including no consideration or
such minimum consideration as may be required by applicable law, as it shall
determine in its sole discretion. Other Cash-Based Awards may be granted subject
to the satisfaction of vesting conditions or may be awarded purely as a bonus
and not subject to restrictions or conditions, and if subject to vesting
conditions, the Committee may accelerate the vesting of such Awards at any time
in its sole discretion. The grant of an Other Cash-Based Award shall not require
a segregation of any of the Company’s assets for satisfaction of the Company’s
payment obligation thereunder.

 

Article XI
CHANGE IN CONTROL PROVISIONS

 

11.1             Benefits. In the event of a Change in Control of the Company
(as defined below), and except as otherwise provided by the Committee in an
Award Agreement, a Participant’s unvested Award shall not vest automatically and
a Participant’s Award shall be treated in accordance with one or more of the
following methods as determined by the Committee:

 

Awards, whether or not then vested, shall be continued, assumed, or have new
rights substituted therefor, as determined by the Committee in a manner
consistent with the requirements of Section 409A of the Code, and restrictions
to which shares of Restricted Stock or any other Award granted prior to the
Change in Control are subject shall not lapse upon a Change in Control and the
Restricted Stock or other Award shall, where appropriate in the sole discretion
of the Committee, receive the same distribution as other Common Stock on such
terms as determined by the Committee; provided that the Committee may decide to
award additional Restricted Stock or other Awards in lieu of any cash
distribution. Notwithstanding anything to the contrary herein, for purposes of
Incentive Stock Options, any assumed or substituted Stock Option shall comply
with the requirements of Treasury Regulation Section 1.424-1 (and any amendment
thereto).

 

The Committee, in its sole discretion, may provide for the purchase of any
Awards by the Company or an Affiliate for an amount of cash equal to the excess
(if any) of the Change in Control Price (as defined below) of the shares of
Common Stock covered by such Awards, over the aggregate exercise price of such
Awards. For purposes hereof, “Change in Control Price” shall mean the highest
price per share of Common Stock paid in any transaction related to a Change in
Control of the Company.

 

The Committee may, in its sole discretion, terminate all outstanding and
unexercised Stock Options, Stock Appreciation Rights, or any Other Stock-Based
Award that provides for a Participant elected exercise, effective as of the date
of the Change in Control, by delivering notice of termination to each
Participant at least 10 days prior to the date of consummation of the Change in
Control, in which case during the period from the date on which such notice of
termination is delivered to the consummation of the Change in Control, each such
Participant shall have the right to exercise in full all of such Participant’s
Awards that are then outstanding (without regard to any limitations on
exercisability otherwise contained in the Award Agreements), but any such
exercise shall be contingent on the occurrence of the Change in Control, and,
provided that, if the Change in Control does not take place within a specified
period after giving such notice for any reason whatsoever, the notice and
exercise pursuant thereto shall be null and void.

 

Notwithstanding any other provision herein to the contrary, the Committee may,
in its sole discretion, provide for accelerated vesting or lapse of
restrictions, of an Award at any time.

 



A-20

 



 

11.2           Change in Control. Unless otherwise determined by the Committee
in the applicable Award Agreement or other written agreement with a Participant
approved by the Committee, a “Change in Control” shall be deemed to occur if:

 

any “person,” as such term is used in Sections 13(d) and 14(d) of the Exchange
Act (other than the Company, the Investors, any trustee or other fiduciary
holding securities under any employee benefit plan of the Company, or any
company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Common Stock of the
Company), becoming the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities;

 

during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a Person who has entered into an agreement with the Company to
effect a transaction described in paragraph (a), (c), or (d) of this Section
11.2 or a director whose initial assumption of office occurs as a result of
either an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;

 

a merger, reorganization or consolidation of the Company with any other
corporation, other than (i) a merger, reorganization or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger, reorganization or
consolidation; or (ii) a merger, reorganization or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person (other than those covered by the exceptions in Section 11.2(a)) acquires
more than 50% of the combined voting power of the Company’s then outstanding
securities; or

 

a complete liquidation or dissolution of the Company or the consummation of a
sale or disposition by the Company of all or substantially all of the Company’s
assets other than the sale or disposition of all or substantially all of the
assets of the Company to a Person or Persons who beneficially own, directly or
indirectly, 50% or more of the combined voting power of the outstanding voting
securities of the Company at the time of the sale.

 

Notwithstanding the foregoing, with respect to any Award that is characterized
as “nonqualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of payment of such Award unless such event is also a “change
in ownership,” a “change in effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code.

 

11.3           Escrow and Withholding of Proceeds. To the extent the Board
determines that the escrow or withholding of any proceeds with respect to any
Awards is in the best interest of the Company in connection with a transaction
that would result in a Change in Control, the Board shall, in its good faith,
make any such determination, taking into account the requirements of Section
409A of the Code, and such determination shall be final, binding and conclusive.
The Board may make any such determination with respect to any Awards and shall
not be required to treat all Awards in the same manner.

 

A-21 

 



 

11.4           Initial Public Offering not a Change in Control. Notwithstanding
the foregoing, for purposes of the Plan, the occurrence of the Registration Date
or any change in the composition of the Board within one year following the
Registration Date shall not be considered a Change in Control.

 

Article XII
TERMINATION OR AMENDMENT OF PLAN

 

Notwithstanding any other provision of the Plan, the Board may at any time, and
from time to time, amend, in whole or in part, any or all of the provisions of
the Plan (including any amendment deemed necessary to ensure that the Company
may comply with any regulatory requirement referred to in Article XIV or Section
409A of the Code), or suspend or terminate it entirely, retroactively or
otherwise; provided, however, that, unless otherwise required by law or
specifically provided herein, the rights of a Participant with respect to Awards
granted prior to such amendment, suspension or termination, may not be impaired
without the consent of such Participant and, provided further, that without the
approval of the holders of the Company’s Common Stock entitled to vote in
accordance with applicable law, no amendment may be made that would (a) increase
the aggregate number of shares of Common Stock that may be issued under the Plan
(except by operation of Section 4.2); (b) increase the maximum individual
Participant limitations for a fiscal year under Section 4.1 (except by operation
of Section 4.2); (c) change the classification of individuals eligible to
receive Awards under the Plan; (d) decrease the minimum option price of any
Stock Option or Stock Appreciation Right; (e) extend the maximum option period
under Section 6.4; (f) alter the Performance Goals for Restricted Stock,
Performance Awards or Other Stock-Based Awards as set forth in Exhibit A hereto;
(g) award any Stock Option or Stock Appreciation Right in replacement of a
canceled Stock Option or Stock Appreciation Right with a higher exercise price
than the replacement award; or (h) require stockholder approval. In no event may
the Plan be amended without the approval of the stockholders of the Company in
accordance with the applicable laws of the State of Delaware to increase the
aggregate number of shares of Common Stock that may be issued under the Plan,
decrease the minimum exercise price of any Award, or to make any other amendment
that would require stockholder approval under Financial Industry Regulatory
Authority (FINRA) rules and regulations or the rules of any exchange or system
on which the Company’s securities are listed or traded at the request of the
Company. Notwithstanding anything herein to the contrary, the Board may amend
the Plan or any Award Agreement at any time without a Participant’s consent to
comply with applicable law including Section 409A of the Code. The Committee may
amend the terms of any Award theretofore granted, prospectively or
retroactively, but, subject to Article IV or as otherwise specifically provided
herein, no such amendment or other action by the Committee shall impair the
rights of any holder without the holder’s consent.

 

Article XIII
UNFUNDED STATUS OF PLAN

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payment as to which a Participant has a fixed
and vested interest but which are not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any right that is
greater than those of a general unsecured creditor of the Company.

 

Article XIV
GENERAL PROVISIONS

 

14.1           Legend. In addition to any legend required by the Plan, the
certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on Transfer. All certificates for shares
of Common Stock delivered under the Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Common Stock is then listed or any
national securities exchange system upon whose system the Common Stock is then
quoted, any applicable federal or state securities law, and any applicable
corporate law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

A-22 

 



 

14.2           Other Plans. Nothing contained in the Plan shall prevent the
Board from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required, and such arrangements may be
either generally applicable or applicable only in specific cases.

 

14.3           No Right to Employment/Directorship/Consultancy. Neither the Plan
nor the grant of any Option or other Award hereunder shall give any Participant
or other employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall there be a limitation in any way on the right of the
Company or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate such employment, consultancy or
directorship at any time.

 

14.4           Withholding of Taxes. The Company shall have the right to deduct
from any payment to be made pursuant to the Plan, or to otherwise require, prior
to the issuance or delivery of shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any federal, state or local taxes
required by law to be withheld. Upon the vesting of Restricted Stock (or other
Award that is taxable upon vesting), or upon making an election under Section
83(b) of the Code, a Participant shall pay all required withholding to the
Company. Any minimum statutorily required withholding obligation with regard to
any Participant may be satisfied, subject to the consent of the Committee, by
reducing the number of shares of Common Stock otherwise deliverable or by
delivering shares of Common Stock already owned. Furthermore, at the discretion
of the Committee, any additional tax obligations of a Participant with respect
to an Award may be satisfied by further reducing the number of shares of Common
Stock, otherwise deliverable with respect to such Award, to the extent that such
reductions do not result in any adverse accounting implications to the company,
as determined by the Committee. Any fraction of a share of Common Stock required
to satisfy such tax obligations shall be disregarded and the amount due shall be
paid instead in cash by the Participant.

 

14.5           No Assignment of Benefits. No Award or other benefit payable
under the Plan shall, except as otherwise specifically provided by law or
permitted by the Committee, be Transferable in any manner, and any attempt to
Transfer any such benefit shall be void, and any such benefit shall not in any
manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any Person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal process for or against such Person.

 

14.6           Listing and Other Conditions.

 

Unless otherwise determined by the Committee, as long as the Common Stock is
listed on a national securities exchange or system sponsored by a national
securities association, the issuance of shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Option or other
Award with respect to such shares shall be suspended until such listing has been
effected.

 

If at any time counsel to the Company shall be of the opinion that any sale or
delivery of shares of Common Stock pursuant to an Option or other Award is or
may in the circumstances be unlawful or result in the imposition of excise taxes
on the Company under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company.

 



A-23 

 

 

Upon termination of any period of suspension under this Section 14.6, any Award
affected by such suspension which shall not then have expired or terminated
shall be reinstated as to all shares available before such suspension and as to
shares which would otherwise have become available during the period of such
suspension, but no such suspension shall extend the term of any Award.

 

A Participant shall be required to supply the Company with certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

 

14.7           Governing Law. The Plan and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the State of
Delaware (regardless of the law that might otherwise govern under applicable
Delaware principles of conflict of laws).

 

14.8           Jurisdiction; Waiver of Jury Trial. Any suit, action or
proceeding with respect to the Plan or any Award Agreement, or any judgment
entered by any court of competent jurisdiction in respect of any thereof, shall
be resolved only in the courts of the State of Delaware or the United States
District Court for the District of Delaware and the appellate courts having
jurisdiction of appeals in such courts. In that context, and without limiting
the generality of the foregoing, the Company and each Participant shall
irrevocably and unconditionally (a) submit in any proceeding relating to the
Plan or any Award Agreement, or for the recognition and enforcement of any
judgment in respect thereof (a “Proceeding”), to the exclusive jurisdiction of
the courts of the State of Delaware, the court of the United States of America
for the District of Delaware, and appellate courts having jurisdiction of
appeals from any of the foregoing, and agree that all claims in respect of any
such Proceeding shall be heard and determined in such Delaware State court or,
to the extent permitted by law, in such federal court, (b) consent that any such
Proceeding may and shall be brought in such courts and waive any objection that
the Company and each Participant may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agree not to plead or claim the same,
(c) waive all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to the Plan or any Award
Agreement, (d) agree that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party, in the
case of a Participant, at the Participant’s address shown in the books and
records of the Company or, in the case of the Company, at the Company’s
principal offices, attention General Counsel, and (e) agree that nothing in the
Plan shall affect the right to effect service of process in any other manner
permitted by the laws of the State of Delaware.

 

14.9           Construction. Wherever any words are used in the Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever words are
used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply.
Additionally, the words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.”

 

14.10        Other Benefits. No Award granted or paid out under the Plan shall
be deemed compensation for purposes of computing benefits under any retirement
plan of the Company or its Affiliates nor affect any benefit under any other
benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation.

 



A-24 

 

 

14.11        Costs. The Company shall bear all expenses associated with
administering the Plan, including expenses of issuing Common Stock pursuant to
Awards hereunder.

 

14.12        No Right to Same Benefits. The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.

 

14.13        Death/Disability. The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of the Plan.

 

14.14        Section 16(b) of the Exchange Act. All elections and transactions
under the Plan by Persons subject to Section 16 of the Exchange Act involving
shares of Common Stock are intended to comply with any applicable exemptive
condition under Rule 16b-3. The Committee may establish and adopt written
administrative guidelines, designed to facilitate compliance with Section 16(b)
of the Exchange Act, as it may deem necessary or proper for the administration
and operation of the Plan and the transaction of business thereunder.

 

14.15        Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
Award is subject to Section 409A of the Code, it shall be paid in a manner that
will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. Notwithstanding anything
herein to the contrary, any provision in the Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with Section
409A of the Code and to the extent such provision cannot be amended to comply
therewith, such provision shall be null and void. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Committee or the Company and, in the
event that any amount or benefit under the Plan becomes subject to penalties
under Section 409A of the Code, responsibility for payment of such penalties
shall rest solely with the affected Participants and not with the Company.
Notwithstanding any contrary provision in the Plan or Award Agreement, any
payment(s) of “nonqualified deferred compensation” (within the meaning of
Section 409A of the Code) that are otherwise required to be made under the Plan
to a “specified employee” (as defined under Section 409A of the Code) as a
result of such employee’s separation from service (other than a payment that is
not subject to Section 409A of the Code) shall be delayed for the first six (6)
months following such separation from service (or, if earlier, the date of death
of the specified employee) and shall instead be paid (in a manner set forth in
the Award Agreement) upon expiration of such delay period.

 

14.16        Successor and Assigns. The Plan shall be binding on all successors
and permitted assigns of a Participant, including, without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate.

 

14.17        Severability of Provisions. If any provision of the Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.

 

14.18        Payments to Minors, Etc. Any benefit payable to or for the benefit
of a minor, an incompetent Person or other Person incapable of receipt thereof
shall be deemed paid when paid to such Person’s guardian or to the party
providing or reasonably appearing to provide for the care of such Person, and
such payment shall fully discharge the Committee, the Board, the Company, its
Affiliates and their employees, agents and representatives with respect thereto.

 



A-25 

 

 

14.19        Lock-Up Agreement. As a condition to the grant of an Award, if
requested by the Company and the lead underwriter of any public offering of the
Common Stock (the “Lead Underwriter”), a Participant shall irrevocably agree not
to sell, contract to sell, grant any option to purchase, transfer the economic
risk of ownership in, make any short sale of, pledge or otherwise transfer or
dispose of, any interest in any Common Stock or any securities convertible into,
derivative of, or exchangeable or exercisable for, or any other rights to
purchase or acquire Common Stock (except Common Stock included in such public
offering or acquired on the public market after such offering) during such
period of time following the effective date of a registration statement of the
Company filed under the Securities Act that the Lead Underwriter shall specify
(the “Lock-Up Period”). The Participant shall further agree to sign such
documents as may be requested by the Lead Underwriter to effect the foregoing
and agree that the Company may impose stop-transfer instructions with respect to
Common Stock acquired pursuant to an Award until the end of such Lock-Up Period.

 

14.20        Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

 

14.21        Section 162(m) of the Code. Notwithstanding any other provision of
the Plan to the contrary, the provisions of the Plan requiring compliance with
Section 162(m) of the Code shall not apply to Awards granted under the Plan that
are not intended to qualify as “performance-based compensation” under Section
162(m) of the Code.

 

14.22        Company Recoupment of Awards. A Participant’s rights with respect
to any Award hereunder shall in all events be subject to (a) any right that the
Company may have under any Company recoupment policy or other agreement or
arrangement with a Participant, or (b) any right or obligation that the Company
may have regarding the clawback of “incentive-based compensation” under Section
10D of the Exchange Act and any applicable rules and regulations promulgated
thereunder from time to time by the U.S. Securities and Exchange Commission.

 

Article XV
EFFECTIVE DATE OF PLAN

 

The Plan originally became effective on June 29, 2017. The Plan, as amended and
restated herein, shall become effective as of July 24, 2019, which is the date
of its adoption by the Board, subject to the approval of the Plan by the
stockholders of the Company in accordance with the requirements of the laws of
the State of Delaware.

 

Article XVI
TERM OF PLAN

 

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the Effective Date or the date of the most recent stockholder
approval of the Plan, but Awards granted prior to such tenth anniversary may
extend beyond that date.

 



A-26 

 

 

Article XVII
NAME OF PLAN

 

The Plan shall be known as the “Cision Ltd. 2017 Omnibus Incentive Plan (as
Amended and Restated Effective July 24, 2019).”


 



A-27 

 

 

EXHIBIT A

 

PERFORMANCE GOALS

 

Performance goals established for purposes of Awards shall be based on the
attainment of certain target levels of, or a specified increase or decrease (as
applicable) in one or more of the following performance goals:

 

·earnings per share;

 

·operating income;

 

·gross income;

 

·net income (before or after taxes);

 

·cash flow;

 

·gross profit;

 

·gross profit return on investment;

 

·gross margin return on investment;

 

·gross margin;

 

·operating margin;

 

·working capital;

 

·earnings before interest and taxes;

 

·earnings before interest, tax, depreciation and amortization;

 

·adjusted earnings before interest, tax, depreciation and amortization;

 

·return on equity;

 

·return on assets;

 

·return on capital;

 

·return on invested capital;

 

·net revenues;

 

·gross revenues;

 

·net recurring revenues;

 

·revenue growth;

 



A-28 

 

 

·annual recurring revenues;

 

·recurring revenues;

 

·license revenues;

 

·sales or market share;

 

·total shareholder return;

 

·economic value added;

 

·revenue and adjusted EBITDA growth excluding the impact of acquisitions;

 

·revenue and adjusted EBITDA of specific business units;

 

·customer / recurring revenue retention rates;

 

·product development milestones;

 

·sales performance (i.e. new recurring revenue added in the period);

 

·specified objectives with regard to limiting the level of increase in all or a
portion of the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of cash balances and/or other offsets and adjustments as may be
established by the Committee in its sole discretion;

 

·the fair market value of a share of Common Stock;

 

·the growth in the value of an investment in the Common Stock assuming the
reinvestment of dividends;

 

·reduction in operating expenses;

 

·cash earnings per share;

 

·adjusted net income;

 

·adjusted net income per share;

 

·volume/volume growth;

 

·in year volume;

 

·merchant account production;

 

·distribution partner account production;

 

·new merchant locations;

 

·new merchant locations using a particular product;

 



A-29 

 

 

·calculated attrition;

 

·product revenue;

 

·goals based on product performance;

 

·annual cash adjusted earnings per share growth;

 

·annual stock price growth;

 

·diluted earnings per share;

 

·total shareholder return positioning within a comparator group; or

 

·adjusted cash net income per share.

 

The Committee may, in its sole discretion, also exclude, or adjust to reflect,
the impact of an event or occurrence that the Committee determines should be
appropriately excluded or adjusted, including:

 

(a)        restructurings, discontinued operations, extraordinary items or
events, and other unusual or non-recurring charges as described in Accounting
Standards Codification 225-20, “Extraordinary and Unusual Items,” and/or
management’s discussion and analysis of financial condition and results of
operations appearing or incorporated by reference in the Company’s Form 10-K for
the applicable year;

 

(b)        an event either not directly related to the operations of the Company
or not within the reasonable control of the Company’s management; or

 

(c)        a change in tax law or accounting standards required by generally
accepted accounting principles.

 

Performance goals may also be based upon individual participant performance
goals, as determined by the Committee, in its sole discretion.

 

In addition, such performance goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit,
administrative department or product category of the Company) performance under
one or more of the measures described above relative to the performance of other
corporations. The Committee may also designate additional business criteria on
which the performance goals may be based or adjust, modify or amend the
aforementioned business criteria.

 

A-30 



